DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 16 and 23 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rodgers (U.S. Patent Application Publication 2014/0141166 A1).
             Regarding claim 1, Rodgers (see the entire document, in particular, paragraphs [0007], [0035], [0050], [0067], [0071], [0073] and [0142]; Figures 1 and 10) teaches a process of making a three-dimensional object by fused filament fabrication including the step of selectively dispensing a polymer composition containing a semi-crystalline co-polyamide in accordance 
             Regarding claims 2 and 23, see paragraph [0007] of Rodgers.
             Regarding claims 3 and 16, see paragraph [0067] of Rodgers (caprolactam).
             Regarding claim 4, see paragraphs [0067] and [0071] (anhydride group, epoxy group) of Rodgers.
             Regarding claim 9, see paragraphs [0035] and [0142]; Figure 10 of Rodgers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (U.S. Patent Application Publication 2014/0141166 A1) as applied to claims 1-4, 9, 16 and 23 above, and further in view of Niessner et al (WO 2015/091817 A1).
             Since WO 2015/091817 A1 is not in English, equivalent document U.S. Patent Application Publication 2016/0312022 A1 will be used.
             Regarding claim 7, Rodgers does not explicitly teach (1) a printing speed of at least 10 millimeters/second. Niessner et al (see the entire document, in particular, paragraphs [0009], [0184] and [0284]) teaches a process of making a three-dimensional object by fused filament fabrication (see paragraph [0009] of Niessner et al), including a printing speed of 60 -180 millimeters/second (see paragraph [0184] of Niessner et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a printing speed of at least 10 millimeters/second in the process of Rodgers in view of Niessner et al in order to manufacture a three-dimensional object from a semi-crystalline co-polyamide (see paragraphs [0009] and [0284] of Niessner et al).
Claim 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (U.S. Patent Application Publication 2014/0141166 A1) as applied to claims 1-4, 9, 16 and 23 above, and further in view of Chua et al (U.S. Patent Application Publication 2017/0066954 A1).
             Regarding claim 10, Rodgers does not explicitly teach (1) the step of producing a filament by melt-extrusion of a granulate material including the polymer composition. Chua et al (see the entire document, in particular, paragraphs [0029] – [0031]) teaches a process of producing a filament by melt-extrusion of a granulate material including the polymer composition (see paragraphs [0029] and [0030] of Chua et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a filament by melt-extrusion of a granulate material in the process of Rodgers in view of Chua et al in order to provide a filament for fused filament fabrication (see paragraph [0031] of Chua et al).
Allowable Subject Matter
Claims 5, 6, 8 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)2721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742